DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
This is a first action on the merits for this continuous application filed on 12/14/2020
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Langhals et al. (US 2010/0202984 A1).
Regarding claim 2, Langhals discloses a rust inhibition composition (the bottom table on page 47) comprising a mixture of:
carnauba wax [0208];
1,2,4- trimethylbenzene [0213];
mink oil [0208].;
glycerol monooleate [0213];
tallow [0207-0208];
Stoddard solvent [0213];
and mineral oil [0210];
Wherein the rust inhibition composition is in a solid form (the bottom table on page 47).
Regarding claim 3, Langhals discloses that the composition further comprising a citrus fragrance (0232). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langhals et al. (US 2010/0202984 A1).
Regarding claims 4-5, Langhals discloses a rust inhibition composition (the bottom table on page 47) comprised of a mixture of the following: carnauba wax [0208], 1,2,4 trimethylbenzene (page 28 and [0214, 0220]), glycerol ester of C14, C18 fatty acids [0213], mink oil [0207], glycerol monooleate [0213], tallow [0207-0208], Stoddard solvent (table in [0152]), mineral spirits [0210], dye [0270], mineral oil [0210], fragrance [0251], and citrus fragrance [0232]. Langhals further discloses various concentration values of the components in the mixture (For example, [0202]).
Langhals appears silent to disclose all of the recited percent concentration values.
Absent showing of criticality, the issue of choosing suitable concentration values of the components in the mixture is considered an obvious matter depending on the type of application ([0201-0202]; whether the composition is intended for pharmaceutical or cosmetic uses) that is achieved through routine experimentation. It would have been obvious to one of ordinary skilled in the art at the time of the invention to change Langhals concentration values of the components in order to provide pharmaceutical or cosmetic compositions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R. CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/
Primary Examiner, Art Unit 1773